Dismiss and Opinion Filed May 11, 2016




                                          Court of Appeals
                                                           S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-15-00965-CV

       STATE OF TEXAS AND CARLOS CASCOS, IN HIS OFFICIAL CAPACITY AS
                    TEXAS SECRETARY OF STATE, Appellants
                                   V.
           LAWRENCE EDWARD MEYERS AND MYRTIS EVANS, Appellees

                                On Appeal from the 134th Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. DC-14-09939

                                         MEMORANDUM OPINION
                                      Before Justices Bridges, Francis, and Myers
                                              Opinion by Justice Bridges
          While appellants’ interlocutory appeal from their plea to the jurisdiction was pending in

this Court, appellees filed a nonsuit. We conclude the nonsuit deprived this Court of jurisdiction.

We dismiss this interlocutory appeal for want of jurisdiction.

          Lawrence Edward Meyers1 and Myrtis Evans filed suit against the State of Texas, Carlos

Cascos in his official capacity as Texas Secretary of State, and Toni Pippins-Poole in her official

capacity as Dallas County Elections Administrator. The suit challenged the constitutionality of

the election code provisions requiring an acceptable form of photographic identification before

voting (the Voter ID law). See TEX. ELEC. CODE ANN. §§ 63.001-63.011 (West Supp. 2015).


   1
       The record shows Meyers is identified as Judge Meyers of the Texas Court of Criminal Appeals.
The State, Cascos, and Pippins-Poole filed a plea to the jurisdiction, which the trial court denied,

and then brought an interlocutory appeal.

       Following oral argument in this Court, Meyers and Evans filed a nonsuit in the trial court.

The State and Cascos filed a notice advising this Court of the nonsuit. The nonsuit deprived this

Court of jurisdiction. Univ. of Tex. v. Estate of Blackmon, 195 S.W.3d 98, 100-01 (Tex. 2006)

(nonsuit extinguishes case or controversy from “the moment the motion is filed” or oral motion

made in open court).

       Accordingly, we dismiss this interlocutory appeal for want of jurisdiction.




                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
150965F.P05                                           JUSTICE




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

STATE OF TEXAS AND CARLOS                          On Appeal from the 134th Judicial District
CASCOS, IN HIS OFFICIAL CAPACITY                   Court, Dallas County, Texas
AS TEXAS SECRETARY OF STATE,                       Trial Court Cause No. DC-14-09939.
Appellants                                         Opinion delivered by Justice Bridges.
                                                   Justices Francis and Myers participating.
No. 05-15-00965-CV         V.

LAWRENCE EDWARD MEYERS AND
MYRTIS EVANS, Appellees

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered May 11, 2016.




                                             –3–